BY THE COURT
We think there was sufficient evidence to carry this case to the jury. Edith Torti was driving her car at a rate of 15 to 20 miles an hour and testified that she had her dimmers on, because other cars were approaching from the north. She testified twice that she could see ahead of her car a distance of 50 feet. Later in her testimony she made the distance she could see *461as much as 150 feet. On a motion for a directed verdict for the defendant, the evidence must be taken which is most favorable to the plaintiff. She failed to see the plaintiff until after the car struck her. The evidence tends to show that the defendant was violating the provisions of 6310-1 GC., .and such failure would be negligence per se.
The testimony of the plaintiff tends to show that she looked in both directions just before entering the highway and was exercising ordinary care.
Judgment reversed and cause remanded for a new trial.
Williams, Lloyd and Richards, JJ, concur.